DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-36 are currently pending.
Priority:  This application is a 371 of PCT/US2018/049481 09/05/2018
PCT/US2018/049481 has PRO 62/673,162 05/18/2018
PCT/US2018/049481 has PRO 62/597,151 12/11/2017
PCT/US2018/049481 has PRO 62/554,529 09/05/2017.
IDS:  The IDS dated 10/17/21, 3/4/20 were considered.
Election/Restrictions
Applicant elected without traverse Group I, claims 1-8, 15-27, and 33-34, in the response dated 6/28/22.  Applicant amended claim 9 to depend from claim 1 and persuasively argued joining Group II, claims 9-14.  Claims 1-27 and 33-34 are under examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27, 33-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a computational method for generating a therapeutic machine learning model … comprises … compiling data … training a machine learning model … and storing a therapeutic composition machine learning model … and select which is performing a mental process of collecting, or gathering or parsing data and comparing to select that data on a generic computer. As in Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), the claimed methods are for parsing and evaluating data using a computer processing system which are directed to mental processes and because the steps are recited at a high level of generality and merely uses computers as a tool to perform the processes, the claims are directed to an abstract idea.  This judicial exception is not integrated into a practical application because the data gathering steps relating to genomic sequence data of a plurality of bacterial strains is simply implementing the data gathering and comparing it to form a model.  The claims are directed to an abstract idea with additional generic computer elements that are generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer; and the technical data collection limitations do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations only store, retrieve, and select information in memory, such limitations are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
In addition, the claims recite a law of nature or natural phenomena that compares/correlates genomic sequence data of a plurality of bacterial strains to select a therapeutic composition estimated to be sensitive to the bacterial genome which in view of the specification is comparing sequences with naturally occurring efficacy.  Such a correlation is merely the natural relationship between a genomic sequence and the sensitivity as in Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117, 1135-36, 126 USPQ2d 1266, 1281 (Fed. Cir. 2018).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leite et al. ("Computational Prediction of Host-Pathogen Interactions Through Omics Data Analysis and Machine Learning",  In: Bioinformatics and Biomedical Engineering: 5th International Work-Conference, IWBBIO 2017, Granada, Spain, April 26–28, 2017, Proceedings, Part II, p. 360-371).
Regarding claim 1, Leite teaches “Computational Prediction of Host-Pathogen Interactions Through Omics Data Analysis and Machine Learning” (Title) including
A computational method for generating a therapeutic composition machine learning model (Title, Abstract), wherein the method comprises:
(a) compiling data from a plurality of bacterial strains in a computer database system, wherein the data comprises genomic sequence data of a plurality of bacterial strains (Abstract: “Using publicly available information from Genbank and phagesdb.org, we assembled a dataset containing more than two thousand phage-bacterium interactions with their corresponding genomes”); 
(b) training a machine learning model using at least the genomic sequence data of a plurality of bacterial strains on a CPU and a memory unit of a computer system (Abstract: “set
of informative features, extracted from these genomes, form the base of the quantitative datasets used to train our predictive models”); and 
(c) storing a therapeutic composition machine learning model configured to receive a query bacterial genome and select at least one therapeutic composition estimated to be sensitive to the bacterial genome based on the trained machine learning model (p. 363-366).
Regarding claims 2-6, Leite teaches phage-bacterium interactions including sensitivity interactions (p. 363-366).   Regarding claim 7, Leite teaches k-means unsupervised process (p. 365-366).  Regarding claim 8, Leite teaches ANN (p. 365-366).  Regarding claims 9-14, Leite further  teaches the use of data comprising experimentally derived sensitivity profiles and teaches phage-bacterium sensitivity characterization used to identify genomic sequence correlations (p. 363-366).  Regarding claim 15, Leite further teaches ANN (p. 365-366).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-27 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Leite et al. ("Computational Prediction of Host-Pathogen Interactions Through Omics Data Analysis and Machine Learning",  In: Bioinformatics and Biomedical Engineering: 5th International Work-Conference, IWBBIO 2017, Granada, Spain, April 26–28, 2017, Proceedings, Part II, p. 360-371) in view of Larder et al. (US20030190603).
Leite teaches as detailed in the 35 USC 102 rejection supra and is incorporated herein.   Further, one of ordinary skill in the art of computational biology would have considered optimizing and improving machine learning models for determining sensitivity profiles of bacteria to phage as taught by Leite and arrive at the claimed invention.  In addition, Larder teaches a method for predicting resistance of a bacterium to a therapeutic agent based on genetic sequence data in a trained neural network (claim 1-3) including steps of compiling data, training a machine learning model using sequence data and storing the model.  
Regarding claims 16-18, one of ordinary skill in the art would have considered utilizing all available experimentally derived data including from a plaque assay and using fluorescence such as taught by Larder ([0076]-[0079]).  
Regarding claim 19, one of ordinary skill in the art would have considered updating with additional data and retraining as is routinely done in the art (Leite p. 365; Larder [0186]-[0189]) and arrive at the claimed invention.
Regarding claim 20-27, one of ordinary skill in the art would have considered using the method of Leite to predict a composition that possesses sensitivity as that was the purpose of the model, including combinations, with different modes of activity.  
Regarding claim 33-34, one of ordinary skill in the art would have considered all source of bacterial strains including those originating from human infections in identifying phage activity and arrive at the claimed invention.
Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639